Citation Nr: 1722493	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to an initial disability rating of 10 percent from September 1, 2006 to February 10, 2015 and in excess of 40 percent from February 11, 2015 to present for lumbar spine degenerative disc disease (DDD) with intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1986 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) from December 2011 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The case was remanded in August 2015 for evidentiary development and for a new medical examination. All actions ordered by the remand have been accomplished.

In addition to the matters noted above, the Veteran has appealed the assigned disability ratings for his bilateral radiculopathy of the lower extremities, and the denial of entitlement to service connection for hemorrhoids secondary to service-connected irritable bowel syndrome (IBS). The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify the matters to the Board, which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 




FINDINGS OF FACT

1. From September 1, 2006 to February 10, 2015, the Veteran's low back disability manifested with forward flexion of greater than 60 degrees but less than 85 and a combined range of motion greater than 120 degrees but less than 235, but with no abnormal gait or spinal contour from muscle spasms.

2. From February 11, 2015 to present, the Veteran's low back disability manifested with forward flexion of less than 30 degrees, muscle guarding resulting in an abnormal gait or spinal contour, and IVDS with incapacitating episodes of four weeks but less than six weeks; however, the lumbar spine did not demonstrate unfavorable ankylosis. 


CONCLUSIONS OF LAW

1. From September 1, 2006 to February 10, 2015, the criteria for an initial disability rating in excess of 10 percent for lumbar spine DDD and IVDS have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.71(a), Diagnostic Codes (DCs) 5237, 5243 (2016).

2. From February 11, 2015 to present, the criteria for a disability rating in excess of 40 percent for lumbar spine DDD and IVDS have not been met. 38 U.S.C.A.         §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.71(a), DCs 5237, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected low back disability, initially rated at 10 percent disabling, is currently rated at 40 percent disabling under 38 C.F.R. § 4.71a, DCs 5237, 5243. All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative arthritis of the spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R.       § 4.71a, DC 5243 (2016). An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

Provision 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Provision 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The RO initially granted the Veteran a 10 percent disability rating for his low back disability effective September 1, 2006. During the appeal period, the RO granted a higher disability rating effective February 11, 2015, creating a staged rating. The Veteran contends his initial disability rating inadequately reflected his low back symptoms at the time. In addition, he contends his low back disability continues to warrant a higher rating. The Board will review both periods separately.

A. From September 1, 2006 to February 10, 2015

The Veteran obtained an initial 10 percent disability rating based on the results of the June 2006 VA medical examination, during which the Veteran demonstrated forward flexion to 65 degrees with objective evidence of pain on movement, muscle spasms and tenderness, but no abnormal gait or spinal contour. The Veteran contends his initial disability rating did not accurately reflect his low back condition.
 
At the July 2011 VA medical examination, the Veteran reported a history of stiffness, spasms, decreased motion and weakness. The Veteran did not report or demonstrate fatigue, paresthesia, numbness, bowel or bladder problems. He reported one incapacitating episode in January 2011 when he was placed on bed rest by his treating physician for three days. He also reported his back pain caused him to stay home from work three times in the past four months. He reported receiving chiropractic treatment for his back spasms. The examiner noted the Veteran's posture and gait were within normal limits. Range of motion (ROM) testing, with no objective evidence of pain on movement, showed forward flexion at 65 degrees, extension at 15 degrees, right lateral flexion at 15 degrees, left lateral flexion at 15 degrees, right lateral rotation at 15 degrees, and left lateral rotation at 15 degrees. Repetitive testing showed no additional ROM limitations. The Veteran did not demonstrate muscle spasms, tenderness, guarding or weakness during the examination. Muscle tone was normal. Straight-leg testing was negative for pain below the knee. The Veteran's lumbar spine did not demonstrate ankylosis. The examiner noted the spine's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use testing. The functional impact of the Veteran's low back condition included pain, decreased ROM, and limited bending or stooping.
 
December 2013 private chiropractor records indicate the Veteran demonstrated thoracic para-spinal muscle spasms, and was assessed with a lumbar strain.

At the November 2014 VA medical examination, the Veteran reported a history of flare-ups, during which he had difficulty standing "for too long." ROM testing, with objective evidence of pain on motion, showed forward flexion at 70 degrees, extension at 20 degrees, right lateral flexion at 25 degrees, left lateral flexion at 20 degrees, right lateral rotation at 25 degrees, and left lateral rotation at 25 degrees. Repetitive use testing showed no additional ROM limitations. The Veteran did not demonstrate localized tenderness or pain on palpitation, muscle spasms, or muscle guarding. Deep tendon reflexes and sensory testing were normal. Straight-leg testing was negative for pain below the knee. The Veteran demonstrated mild intermittent bilateral pain in his lower extremities, and the examiner noted mild radiculopathy in the sciatic nerves. The Veteran's spine did not demonstrate ankylosis. The Veteran demonstrated IVDS, but with no incapacitating episodes in the past twelve months. Imaging confirmed lumbar spine arthritis. The functional impact of the Veteran's disability included less movement than normal and pain on movement, but did not impact his ability to work. 

The preponderance of the evidence is against finding the Veteran's low back disability demonstrated symptoms that warrant a rating in excess of 10 percent during this period on appeal. A higher evaluation of 20 percent was not warranted because the Veteran did not demonstrate forward flexion greater than 30 degrees but less than 60 degrees, or a combined range of motion of 120 degrees or less. Specifically, the ranges of motion demonstrated during the July 2011 and November 2014 VA medical examinations show the Veteran's symptoms warrant a 10 percent disability rating under the General Rating Criteria. All of the evidence noted above shows that the Veteran did not experience additional limitations of motion caused by flare-ups or repetitive testing. 

The Board has considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the criteria of the DeLuca and Mitchell rulings, but determines that a higher rating is not warranted for the Veteran's disability picture during this stage of the appellate period. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The Veteran reported a history of flare-ups resulting in additional ROM limitations and bed rest at the November 2014 VA medical examination. However, even though there was objective evidence of pain on movement during the examination and even after considering the effects of pain and functional loss, forward flexion was not limited to 60 degrees or less for the thoracolumbar spine and the combined range of motion was not limited to 120 degrees or less. Thus, a higher rating under these provisions was not reflected in the Veteran's disability picture.  

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit. Specifically, the evidence does not establish that the Veteran demonstrated incapacitating episodes of at least one week but less than two weeks during the previous 12 months once IVDS was noted at the November 2014 VA medical examination. See 38 C.F.R.     § 4.71a, DC 5243, Note (1). While the Veteran reported missing several days of work because of his low back pain at the July 2011 VA medical examination, these missed work days were not prescribed by his treating physician but rather a personal choice, and do not qualify as incapacitating episodes under the General Rating Schedule. See id. Thus, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture during this period on appeal. 

Accordingly, the evidence does not show that a disability rating in excess of 10 percent for a low back disability was warranted from September 2006 to February 10, 2015. 38 C.F.R. § 4.71a, DC 5237. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B. February 11, 2015 to present

February 2015 consultation notes indicate the Veteran reported low back pain. During the examination, the Veteran demonstrated forward flexion to 20 degrees and extension to 10 degrees with objective evidence of pain on movement. Muscle and reflexes were normal, with slight weakness in the lower extremities. The RO granted the Veteran a 40 percent disability rating based on the Veteran's forward flexion and extension results. The Veteran contends his low back condition warrants a higher rating because of chronic pain, flare-ups resulting in missed days of work, and the need for continuous chiropractic treatment. 

At the April 2015 VA medical examination, the Veteran reported he had chronic back pain that he treated with medication, chiropractic sessions, and ice/heat therapy. The Veteran reported a history of flare-ups, resulting in limited ROM, constant pain and difficulty bending or standing. ROM testing, with objective evidence of pain on motion, showed forward flexion to 25 degrees, extension to 5 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater. Repetitive use testing showed no additional ROM limitations. The Veteran demonstrated localized tenderness or pain on palpation, but did not demonstrate guarding or muscle spasms during the examination. Muscle strength and deep tendon reflexes were normal. The Veteran demonstrated decreased sensory testing for thigh/knee, lower leg/ankle and feet/toes, and tested positive for pain below the knee, suggesting radiculopathy. The Veteran demonstrated mild paresthesias and/or dysesthesias and numbness for both lower extremities, indicating mild sciatic nerve radiculopathy. The Veteran did not demonstrate or report bladder or bowel problems. The Veteran demonstrated IVDS, but with no incapacitating episodes over the past twelve months. The Veteran reported the functional impact of his low back disability was pain on movement, no prolonged walking, standing or sitting, with difficulty bending and no heavy lifting. The examiner noted there was pain, weakness, fatigability and/or incoordination but no additional limitation of functional ability of the lumbar spine during flare-ups or repeated use over time. Given the neurological deficits noted, the examiner changed the diagnosis to lumber spine degenerative disc disease.

At the October 2015 VA medical examination, the Veteran reported a history of flare-ups. Functional loss during flare-ups included stiffness and pain, resulting in an inability to perform daily activities without assistance and missed days from work. The Veteran reported he obtained a stand-up desk at work to help alleviate daily low back pain. ROM testing, conducted during a flare-up with objective evidence of pain on motion, showed forward flexion to 15 degrees, extension to zero degrees, right lateral flexion to 10 degrees,  left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to five degrees. The Veteran demonstrated pain, fatigability, weakness and/or incoordination during repetitive use testing, resulting in additional ROM limitations of forward flexion to 10 degrees, extension to zero degrees, right lateral flexion to five degrees, left lateral flexion to five degrees, right lateral rotation to five degrees and left lateral rotation to five degrees. The Veteran demonstrated muscle guarding or spasms, resulting in an abnormal gait or spinal contour, including localized tenderness. Muscle strength and deep tendon reflexes were normal. The Veteran demonstrated decreased sensation in thigh/knee region. Straight-leg testing was positive for pain below the knee. The Veteran demonstrated bilateral radicular pain, with severe constant and intermittent pain, severe paresthesias and moderate numbness bilaterally, and moderate bilateral radiculopathy in the sciatic nerves. The Veteran's lumbar spine did not demonstrate ankylosis. The Veteran demonstrated IVDS, with incapacitating episodes of four weeks but less than six weeks in the last twelve months. The examiner noted the Veteran "walk[ed] with a slow stiff gait slightly hunched forward" after the examination. 

The preponderance of the evidence is against finding the Veteran's low back disability demonstrated symptoms that warrant a rating in excess of 40 percent from February 11, 2015 to present. A higher evaluation of 50 percent is not warranted because the Veteran did not demonstrate unfavorable ankylosis of the lumbar spine during this period on appeal. Specifically, the ranges of motion demonstrated during the April 2015 and October 2015 VA medical examinations show the Veteran's symptoms warrant a 40 percent disability rating under the General Rating Criteria. 

The Board has considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the criteria of the DeLuca and Mitchell rulings, but determines that a higher rating is not warranted for the Veteran's disability picture during this stage of the appellate period. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The Veteran was examined during a reported flare-up at the October 2015 VA medical examination. However, even though there is evidence of reduced forward flexion and overall range of motion, and even after considering the effects of pain and functional loss, the Veteran's lumbar spine did not demonstrate unfavorable ankylosis. Thus, a higher rating under these provisions is not reflected in the Veteran's disability picture.  

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit. Specifically, the evidence does not establish that the Veteran had incapacitating episodes totaling at least six weeks during the last twelve months. See 38 C.F.R. § 4.71a, DC 5243, Note (1). Thus, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture. 

Accordingly, the evidence does not show that a disability rating in excess of 40 percent for a low back disability is warranted during the appellate period. 38 C.F.R. § 4.71a, DC 5237. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Total disability rating based on individual unemployability (TDIU)

A claim for TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Veteran withdrew his request for consideration of individual unemployability compensation on August 1, 2011, during a telephone conversation with a VA representative. In addition, the evidence does not reflect that his low back disability at issue renders him unemployable. The Veteran reports difficulty standing for prolonged periods of time and limited bending during flare-ups, but these symptoms have not manifested to such a degree as to impact the Veteran's ability to maintain or obtain employment. Accordingly, the Board concludes that a claim for a TDIU has not been raised.




ORDER

An initial disability rating in excess of 10 percent from September 2006 to February 10, 2015, for a low back disability is denied.

A disability rating in excess of 40 percent from February 11, 2015 to present for a low back disability is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


